DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the prior art does not teach or render obvious a screen printing device in combination with all the structure as recited and in particularly a first squeegee configured for a first image printing operation on an outside chest area of the shirt; and a second squeegee that is offset from the first squeegee, the second squeegee configured for a second printing operation by the printing machine, the second printing operation separate from the first image printing operation to print on the inside collar of the shirt on the label printing surface.
With respect to claim 13, the prior art does not teach or render obvious a screen printing device in combination with all the structure as recited and in particularly a separate label printing surface of the screen printing pallet for printing on an inside shirt collar, the label printing surface connected to the chest image printing surface such that the label printing surface is outside of the chest printing surface when the screen printing pallet is loaded onto the printing machine, wherein the printing machine is configured to print only in the chest image printing area during a chest printing operation, and the printing machine is configured to print only on the label printing surface during a separate label printing operation.

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lacciano (US Patent 5,226,362) teaches a screen-printing pallet with shirt arms. There is a chest image area and the shirt arms that are outside the chest area can broadly could be interpreted as the label printing surface.  However, the squeegee assembly can not print on the arms as would be recited in claim 1 to print on the inside collar on the label printing surface.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISSA LIANA FERGUSON SAMRETH whose telephone number is (571)272-2163. The examiner can normally be reached M-F 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marissa Ferguson-Samreth/Examiner, Art Unit 2853                                                                                                                                                                                                        
/MATTHEW G MARINI/Primary Examiner, Art Unit 2853